         Case 18-81127-TLS         Doc 165 Filed 01/16/19 Entered 01/16/19 08:27:34              Desc
                                   Notice of Noncompliance Page 1 of 1
                                                                                                    ntcnc (04/10)
                                   UNITED STATES BANKRUPTCY COURT
                                            District of Nebraska


In
Re:
        Eat Fit Go Healthy Foods, LLC                      Bankruptcy Proceeding No. 18−81127−TLS
                                                           Chapter 11
        Debtor(s)
                                                           Judge: Thomas L. Saladino



                                        NOTICE OF NONCOMPLIANCE



ISSUE:       Motion to Sell Free and Clear

ATTY:        Nicholas Zluticky/Paul Hoffman



      Movant has failed to comply with Neb. R. Bankr. P. 9013−1.

      Movant has 14 days to comply, or the document listed above will be considered abandoned.



Dated: 1/16/19


                                                           Diane Zech
                                                           Clerk, U.S. Bankruptcy Court



Copies mailed or electronically sent by the court to the movant.
